Citation Nr: 0024922	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1996 for the award of service connection for frostbite 
residuals of the feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.

This appeal arose from a January 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO).  The veteran testified at a personal 
hearing at the RO in February 1999.  In June 2000, he 
testified before a member of the Board of Veterans' Appeals 
(Board) sitting in Washington, D.C.


FINDING OF FACT

The veteran filed his claim for service connection on 
December 17, 1996.


CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for frostbite residuals of the feet is 
December 17, 1996.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.400, 3.400(2)(i) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1999).  For claims for direct service connection, 
the effective date is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(2)(i) (1999).

In the instant case, the veteran filed his original claim for 
disability compensation on December 17, 1996.  He denied 
having filed any previous claims for compensation.  He has 
alleged at his personal hearings that service connection is 
warranted from at least 1977, asserting that he had filed a 
claim for frostbite residuals of the feet at that time.  
However, there is no objective evidence of record that any 
claim for service connection was filed prior to the one 
received in December 1996.  Since the only claim for service 
connection of record is dated December 17, 1996, this must be 
the effective date of the award of service connection.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than December 17, 1996 for the award of service 
connection for frostbite residuals of the feet.


ORDER

Entitlement to an effective date earlier then December 17, 
1996 for the award of service connection for frostbite 
residuals of the feet is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

